Title: Benjamin Henry Latrobe to Dolley Madison, 20 March 1809 (Abstract)
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


20 March 1809, Philadelphia. Encloses samples of “two kinds of lace” for use in the chariot ordered by JM. The coach will be finished by 15 May, “the Chariot about a fortnight later.” Has examined a “very handsome” English chariot made in London last July which has influenced his thinking. Mrs. Latrobe [a friend of Dolley Madison’s since childhood] is suffering from an eye inflammation, but otherwise his family is in good health.
